Citation Nr: 0915959	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-37 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to July 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied service connection 
for hypertension, a chronic back condition, a left knee 
condition, headaches, a skin condition, iron deficiency 
anemia, blurred vision, and hearing loss.  The Veteran's 
Notice of Disagreement with that decision was received at the 
RO in February 2005.  Before the RO issued a Statement of the 
Case (SOC), another rating decision was issued in April 2005 
that granted service connection for hypertension, 
hypertensive cardiovascular disease, chronic headaches, tinea 
corporis, iron deficiency anemia, hearing loss, hypertensive 
retinopathy, and cervical spondylosis.  These grants of 
service connection represent a full grant of benefits on 
appeal.  An SOC was subsequently issued that same month, and 
appropriately addressed the only two remaining issues on 
appeal: service connection for a back disability and a left 
knee disability.  The Veteran perfected his appeal as to 
those issues with the submission of a VA Form 9, received at 
the RO in October 2005.  Before the case was certified to the 
Board on appeal, the RO issued another rating decision in 
December 2005, granting service connection for chronic low 
back strain.  Thus, the only remaining issue in appellate 
status and before the Board at this time is entitlement to 
service connection for a left knee disability.  

The case was remanded by the Board to the RO, via the Appeals 
Management Center (AMC) in January 2008, for, inter alia, a 
VA examination to determine if the Veteran had a current left 
knee disability in light of his complaints of left knee pain.  
The Veteran failed to report to the examination, scheduled in 
November 2008, and he did not provide good cause for his 
failure to report.  


FINDING OF FACT

The medical evidence of record does not show a current left 
knee disability associated with the Veteran's complaints of 
left knee pain; and the Veteran failed to report to a VA 
examination that was scheduled to determine if the Veteran 
had a current left knee disability.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO did provide the Veteran 
with a duty-to-assist letter in March 2006 that specifically 
advised the Veteran regarding the assignment of disability 
ratings and effective dates.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

Significantly, the case was remanded by the Board in January 
2008 so that the Veteran could be examined to determine if 
his left knee pain could be attributed to a current left knee 
diagnosis.  The Veteran inexplicably failed to report to the 
examination scheduled for November 2008.  When entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(a),(b).  The veteran must show up for a scheduled 
examination.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
178 (2005) (a Bendezu case where the CAVC indicated that 
failure to appear was not based upon good cause simply 
because the veteran believed that VA has enough evidence, 
stating "We also recognize that a veteran is free to refuse 
to report for a scheduled VA examination.  However, the 
consequences of that refusal may result in the adjudication 
of the matter based on the evidence of record under [section] 
3.655.")

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a left knee 
disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990

The Veteran maintains that service connection for a left knee 
disability is warranted because he currently suffers from the 
same knee pain that began during service.  Although the 
Veteran's service medical records and post-service medical 
records show continuity of pain in the left knee since 
service, it is unclear what, if any, disability of the left 
knee exists.  

An in-service June 2000 physical noted that the Veteran hit 
his knee on a ship and was having mild discomfort up and down 
ladders, especially while moving boxes.  An August 2002 
medical record reveals that the Veteran had left knee pain 
when going up and down stairs for the past 7 months.  The 
diagnosis was patellofemoral syndrome of the left knee.  An 
April 2003 Report of Medical History noted the Veteran's 
complaints of pain in the left knee.  He also reported that 
his left knee felt like it gave out a little when he climbed 
the ladder.  

Post-service records from September 2003, March 2004, and 
July 2004 show complaints of left knee pain and an assessment 
of left knee osteoarthritis; however, there are no x-ray 
findings to support that assessment.  

At a VA joints examination in February 2005, the Veteran 
reported that he had pain and intermittent stiffness of the 
left knee when walking long distances, with occasional 
episodes of easy fatigue or knee buckling.  The Veteran took 
Motrin as needed for the pain.  The Veteran did not have any 
knee pain at the time of the examination and his range of 
motion of both knee joints was normal.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  The Veteran's gait was 
normal and there was no functional limitation in standing or 
walking.  The examiner indicated that the knees were stable.  
X-ray of the knees was normal.  The diagnosis was no abnormal 
knee condition at the time of the examination.  

At a VA general medical examination in February 2005, the 
Veteran's complaints of knee pain were noted, and a diagnosis 
of soft tissue rheumatism of the knee was provided. 

In sum, the medical evidence in this case show a diagnosis of 
patellofemoral syndrome of the left knee, osteoarthritis of 
the left knee (not supported by x-ray), no diagnosis of the 
left knee, and soft tissue rheumatism of the left knee.  In 
light of the Veteran's continued complaints of left knee pain 
since service, as well as these conflicting diagnoses, the 
case was remanded to the AMC in January 2008 to afford the 
Veteran a VA examination.  The examination was scheduled for 
November 2008 and the Veteran was notified of the place, 
date, and time of the examination in an October 2008 letter 
that was sent to the Veteran at his last known address.  
Information from that examination may have provided a current 
diagnosis of a left knee disability.  Presently, however, 
entitlement to service connection cannot be established or 
confirmed without a current VA examination to determine 
whether a current disability exists and, if so, whether any 
current disability found is related to the complaints of knee 
pain during service.  VA's duty to assist is not a one-way 
street.  If the Veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991).  

Although one examiner diagnosed arthritis, such a diagnosis 
was not confirmed with objective x-ray findings.  Similarly, 
neither patellofemoral syndrome of the left knee, nor soft 
tissue rheumatism of the left knee is established by 
objective evidence.  Significantly, other examiners have 
determined that there is no abnormality of the left knee.  
Moreover, no current disability of the left knee has been 
related to any injury or other event in service.  As the 
record provides no clear diagnosis of a left knee disability 
to which the Veteran's continuous complaints of pain since 
service can be attributed, the criteria for service 
connection are not met.  A claim for service connection 
requires medical evidence showing that the veteran currently 
has the claimed disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Absent proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim of 
service connection for a left knee disability; there is no 
doubt to be resolved; and service connection for a left knee 
disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  



ORDER

Service connection for a left knee disability is denied.  








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


